Citation Nr: 1448877	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability in the right ear.  

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus.  

3.  Entitlement to service connection for a prostate disability, to include benign prostate hypertrophy (BPH).  

4.  Entitlement to service connection for an anal disability, to include hemorrhoids.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1977 to July 1992, with subsequent additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Arizona Air National Guard (Air Guard or National Guard).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served for many years on active duty, leaving service in 1992 after 14 years in the active Air Force.  He spent approximately three years in civilian status before entering the Arizona Air National Guard.  In the Air Guard, the Veteran performed ACDUTRA and INACDUTRA for approximately six years.  He has since retired from the Air Guard.  

Prior to discussing the specific need for remand in this case, it is noted that the electronic record contains an inquiry, dated in October 2014, to a Department of Defense medical facility in Arizona.  It is indicated that the Veteran, as a retiree, had received treatment at the 355th Medical Group at Davis-Monthan Air Force Base.  It is not apparent that records from this facility have been associated with the claims file, and as all federal records are considered to be constructively part of the record, before any other development can occur with respect to the claimed disability, efforts must be made to secure the records and associate them with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the claimed hearing loss, it is noted that the Veteran is in receipt of service-connected compensation benefits for his left ear hearing loss and tinnitus.  It was determined by the RO that, based on the most recent VA audiological findings, the Veteran did not experience a hearing loss disability within the meaning of 38 C.F.R. § 3.385 in his right ear.  There was no question as to the Veteran having experienced noise exposure, as during his many years of active duty Air Force and Air Guard service, he was a weapons technician for the A-10 aircraft.  As such, he spent a great portion of his service outside on the flight line, where he was exposed to loud jet engine noises.  

The last VA audiological examination of record was dated in May 2011.  It is thus well over three years old at this point, and as the Veteran appears to maintain that his hearing acuity continues to decrease, the Board is not satisfied that it has the most current assessment of the right ear hearing loss disability picture.  In that regard, the claim should be remanded so that a new, comprehensive audiological examination can be afforded.  It is specifically requested that the right ear be tested, and it be determined as to if a current hearing loss disability, for VA purposes, is present in the right ear.  If so, the audiologist should opine as to if it is at least as likely as not that such a disorder had causal origins in service or, alternatively, if service-connected left ear hearing loss caused, or aggravated beyond the natural course of the disease process, the right ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed hemorrhoids, prostate problem, and feet issues, the Board notes that the service treatment records from the active duty period of service, dating from 1977 to 1992, do not specifically mention any treatment, consultation, or diagnosis of such disablement.  Despite this, after only three years as a civilian, the Veteran re-entered service in the National Guard for ACDUTRA and INACDUTRA periods.  In September 1995, a National Guard enlistment examination showed abnormalities in the anus, an assessment of BPH, and moderate pes planus bilaterally.  

With respect to current disablement, the Veteran has reported that he experiences hemorrhoids; however, there is little clinical evidence of treatment for such complaints in recent years.  VA clinical records do note a familial history for colon cancer, and while the Veteran is not competent to diagnose himself with hemorrhoids, he is, as a layperson, competent to describe that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, his assertions of experiencing anal pain, as evidenced by his filing of his claim, as well as the September 1995 indication of potential abnormality in the anus are, at the very least, suggestive of current disablement in the form of hemorrhoids.  Further, as such anal abnormality was reported only a few years after the Veteran's extensive 14-year period of active service, the possibility is raised that any abnormality of the anus, to include hemorrhoids, may potentially have had a causal origin in active service.  As such, the duty to obtain an examination is triggered, and a physician should opine as to if it is at least as likely as not that any currently present anal disablement, specifically hemorrhoids, is causally related to active service.  See McLendon at 79.  

In similarity to the claim for hemorrhoids, it is noted that the Veteran was assessed as having pes planus of moderate severity three years after leaving active service.  The Veteran was accepted for entrance into the Air Guard, and as noted, completed several years of service in INACDUTRA and ACDUTRA capacities.  1995 is relatively proximate to the Veteran's discharge from active duty in 1992, and the circumstances of the Veteran's service, which as a weapons technician on flight lines would involve considerable standing and heavy lifting, do suggest, at least potentially, that bilateral feet abnormalities could have resulted from stresses to the feet.  The Veteran was afforded a VA foot examination in April 2011 which did not address etiology of any currently present foot condition.  Rather, the examining physician determined that the Veteran experienced mild pes planus deformity along with hallux rigidus bilaterally.  It was noted that the Veteran had been complaining of pain in the feet "since 1990"; however, there was no explanation as to the causal origin of the Veteran's foot problems.  Given that the possibility is raised that some form of foot disablement, to include pes planus, may have had causal origins in service (to include as a result of the stresses associated with many years of service as an aircraft weapons technician), the duty to obtain an etiology opinion is triggered.  See McClendon at 79.  The claim will be remanded for such action.  

Lastly, with respect to the claimed prostate disorder, it is noted that the Veteran has been assessed as having current BPH.  In July 1983, the Veteran underwent elective vasectomy, and the in-service surgical report is of record.  Upon his entrance into the Air Guard in 1995, the Veteran was assessed as having BPH.  Given that there is a genitourinary abnormality noted during service, and also given that BPH was assessed shortly after separation from active service, there is the possibility of a causal relationship between current genitourinary issues and active service.  As such, the duty to obtain an examination is triggered, and the claim will be remanded for such action.  See McLendon at 79.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Department of Defense for the Veteran, to include all records of post-service retiree treatment at the 355th Medical Group at Davis-Monthan Air Force Base in Arizona.  Should no records be found after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for comprehensive VA audiology, internal medicine, orthopedic, and genitourinary examinations to address the following: 

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a hearing loss disability, for VA purposes, in his right ear?  If so, is it at least as likely as not that such a disorder was caused in active military service, to include as a result of exposure to loud jet engines and aircraft armaments or, alternatively, that service-connected left ear hearing loss caused, or aggravated beyond the natural progression of the disease process, any current right ear hearing disablement.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently experiences an anal disability, to include hemorrhoids?  If so, is it at least as likely as not that such disablement is causally related to active service?  The manifestations of anal abnormalities, noted in 1995 a short time after service discharge, should specifically be referenced when coming to a conclusion.  

c)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral foot disablement, to include bilateral pes planus and hallux rigidus, had causal origins in active service, to include as a result of stresses to the feet associated with working as an aircraft weapons technician for many years.  The manifestations of flatfeet, noted just a few years after active service separation, and the complaints of foot pain since 1990, should specifically be referenced in the opinion.  

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current BPH had causal origins in service, to include as a result of a vasectomy performed in July 1983?  The examiner should review the diagnosis of BPH occurring just a few years after service separation in 1995, and should review the genitourinary surgical history contained in the service treatment records when coming to a conclusion.  

With respect to all conclusions made in the narrative portion of the examination report, the respective examiners must provide rationales to support their findings.  Failure to do so will require additional remand for remedial compliance with the Board's instructions.  

3).  Following the above-directed development, re-adjudicate the Veteran's claims for service connection.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



